Me:

Case*2:20-cv-11431-AJT-RSW ECF No.1 filed 06/02/20 PagelD.1 Page 1 of 6
UNITED STATES OF AMERICA DISTRICT COURT’ FILED
April 15, 2020 11:42 AM

1

!

CLERK OF COURT

| U.S. DISTRICT COURT
{

 

WESTERN DISTRICT MICHIGAN COURT

WESTERN DISTRICT OF MICHIGAN
BY:__tb_ SCANNED BY: T /4]15}/Z0

JENNIFER MERGOS |
Plaintiff | 4:20-cv-324

| Janet T. Neff - U.S. District Judge
Phillip J. Green - U.S. Magistrate Judge

v. | |

SPACE EXPLORATION TECHNOLOGIES CORPORATION (SpaceX)

 

Defendant

Jennifer Mergos SpaceX attn: Elon Musk
In Pro Per, Plaintiff Defendant

153 W Willow 1 Rocket Rd

Perry Mi 48872 Hawthorne, CA 90250
1-517-512-8439 : 1-310-363-6000

COMPLAINT

Corporations owe a duty to exercise a reasonable degree of care to protect the public from foreseeable
risks that the owner knew or should have known about.

Ignoring federal and state rules and regulations to force intrusive, damaging technology on Plaintiff is
reason to revoke Defendants business license and dissolve the corporation.

Defendant violates Public Trust in public spaces that are protected by Title II of the Americans with
Disabilities Act, the National Environmental Protection Act, and the Michigan Environmental
Protection Act.

Repeated violations of law are reason to revoke a business license and dissolve the corporation.

PARTIES AND JURISDICTION

Plaintiff, Jennifer Mergos, lives in The City of Perry, Shiawassee County, Mi.

t

Plaintiff is an employed, tax-paying homeowner.
Defendant is the Corporation of SpaceX, headquartered in Hawthorne, CA.

The Federal Court has diversity jurisdiction for this civil procedure because the parties are diverse in
state and involve damages in excess of $75,000. (28 U.S.C. section 1332)

The Western District Michigan Court has jurisdiction for this complaint.
f Case 2:20-cv-11431-AJT-RSW ECF No.1 filed 06/02/20 PagelD.2 Page 2of6

STATEMENT OF FACTS

1. Defendant has repeatedly violated Public Trust, Title II of the Americans with Disabilities Act,
the National Environmental Protection Act (NEPA), and the Michigan Environmental Protection Act
(MEPA), resulting in an environment where Defendant actively threatens Plaintiffs activities of daily
life, use of public spaces, services and livelihood. (Exhibit #1)

2. Defendants product is harmful to the point of being non-insurable. (Exhibit #2)

3. The World Health Organization classed wireless radiation as a 2B carcinogen in 2001.

4, Defendants actions result in Plaintiffs forced exposure to a Class 2B carcinogen (same category
as DDT, lead, and HIV infection).
https://en.wikipedia.org/wiki/List_of IARC_Group_2B_ Agents _- Possibly_carcinogenic_to_humans

5. Since Defendants product is so hazardous it is not able to be insured (fireworks and war are also
in this category under the same insurance policy), Plaintiff should not be forced into exposure or
interaction with Defendants product.

6. Defendant is forcing Plaintiffs interaction and exposure to harmful product.
7. Plaintiff does not consent.

8. According to https://www.pbs.org/newshour/show/spacex-plans-launch-of-12000-satellites-
into-earths-orbit: “SpaceX's Starlink initiative....is to provide internet coverage by using thousands of
satellites that beam wireless internet coverage down from space....what SpaceX wants to do is launch
satellites into lower orbits so that they can beam internet at you. But, when you have satellites in a
lower orbit, in order to provide that coverage, you need a lot more satellites. And so that's why SpaceX
is sending nearly 12,000 satellites into into space. To provide wifi coverage.”

9. Creating forced exposure to Class 2B carcinogens, causing harm to the environment and
ignoring federal and state rules and regulations is reason to revoke a corporation's business license or
dissolve the corporation. Especially, when wired, fiber-optic networks are already paid for by tax
dollars, faster, safer, more secure, cost effective and in compliance with rules and regulations.

10. It is a legal requirement of corporations to exist within rules and regulations that have been put
in place to protect the environment from harm and prevent corporations from treating American
citizens like guinea-pigs for microwave radiation experiments.

11. Rooted in Roman law, the public trust doctrine recognizes the public right to many natural
resources including “the air, running water, the sea and its shore.”
https://www.watereducation.org/aquapedia/public-trust-doctrine

12. Public Trust Doctrine refers to a common law doctrine creating the legal right of the public to
use certain lands and right of ways, free from harm...The Public Trust Doctrine arises from the fact that
Trust lands are special in nature physically and legally. Historically, the public use of these lands was
crucial for sustenance, travel, and commerce. https://definitions.uslegal.com/p/public-trust-doctrine/

13. Apublic space is a place that is generally open and accessible to people. Roads (including the
pavement), public squares, parks and beaches are typically considered public space.
Caves, R. W. (2004). Encyclopedia of the City. Routledge. p.549. ISBN9780415252256.

14. Public property is property that is dedicated to public use and is a subset of state property.
AND,

2

p Case 2:20-cv-11431-AJT-RSW ECF No. 1 filed 06/02/20 PagelD.3 Page 3 of 6

iy

Property law: commentary and materials. Cambridge University Press. p.207. ISBN978-0521614894.

15. State ownership is the ownership of an industry, asset, or enterprise by the state or a public
body representing a community as opposed to an individual or corporation.
Public Ownership". Oxford Dictionaries. Retrieved January 25, 2018.

16. The Public Trust Doctrine provides citizens with assurances that Public Spaces will be

maintained for the public good, by the Public Office via public trust and accessible to everyone in The
State of Michigan for facilitating activities of daily life.

17. Plaintiff is currently excluded from use of many public services and public areas as a result of
Defendants irresponsible corporate behavior.

18. This is a violation of Public Trust.

19. The ADA defines a "disability" as "a physical or mental impairment that substantially limits one
or more ... major life activities," 42 U. S. C. §12102(2)(A), or as "being regarded as having such an
impairment," §12102(2)(C).

20. In 2008, Plaintiff had surgery to remove a tumor from behind her left ear, where her cell phone
antenna rested for 10 years (heavy cell phone use required for work >5 hrs/day, 6-7 days/week).

21. | Microwave Sickness results from continuous wireless exposure.

22.  In2008, Plaintiff was diagnosed with Microwave Sickness, as recognized’ by the U.S. Military
in 1960, also known as Electromagnetic Sensitivity (EMS).

23. Title II of the Americans with Disabilities Act applies to State government entities, and protects
qualified individuals with disabilities from discrimination on the basis of disability in services,
programs, and activities provided by State and local government entities.

§ 35.130 General prohibitions against discrimination
- (a) No qualified individual with a disability shall, on the basis of disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any public entity.

24. Plaintiff experiences EMS disability in the form of severe stress- and allergy-related reactions in
the presence of microwave radiation, causing significant malaise during and after exposure and
deleterious effects such as migraines, tinnitus, nose bleeds, dizziness, physical pain, elevated body
temperature and discomfort. Intense, longer exposure causes deeper reactions and pain. (Exhibit #3)

25. Plaintiff recently sold her home and moved to a different location in order to alleviate the
symptoms she has as a result of Microwave Sickness disability, caused by over exposure to microwave
frequencies.

26. EMS qualifies as a disability, by significantly curtailing life activities. EMS has been
recognized as a disability by state agencies and courts across America.
z, Case 2:20-cv-11431-AJT-RSW ECF No.1 filed 06/02/20 PagelD.4 Page 4of6

27. The US Job Accommodation Network (Department of Labor) provides a list of suggested
accommodations for individuals with EMS, such as limiting exposures from WiFi sources.

28. In 2002, the Architectural and Transportation Barriers Compliance Board, also known as the
United States Access Board, issued new accessibility guidelines for recreation facilities covered by the
Americans with Disabilities Act (ADA).

“The Access Board is an independent federal agency that promotes equality for people with
disabilities through leadership in accessible design and the development of accessibility
guidelines and standards. Founded in 1973...”

29. During the process of developing these guidelines, the Board held public hearings, and it
received “substantial” comment from those who are electromagnetically sensitive. In its final rule, the
Access Board stated:

The [U.S. Access] Board recognizes that multiple chemical sensitivities and
electromagnetic sensitivities may be considered disabilities under the ADA if they so
severely impair the neurological, respiratory or other functions of an individual that it
substantially limits one or more of the individual’s major life activities.

U.S. Access Board, 2002

There are a significant number of people who are sensitive to chemicals and
electromagnetic fields...For people who are electromagnetically sensitive, the presence of
cell phones and towers, portable telephones, computers, fluorescent lighting, unshielded
transformers and wiring, wireless devices, security and scanning equipment, microwave
ovens, smart meters and numerous other electrical appliances can make a building
inaccessible...Electromagnetic fields and radiofrequencies can jeopardize the functioning
and safe access of electromagnetically sensitive individuals.

U.S. Access Board, 2005

30. Additionally, The ICD-10 code is the standard diagnostic tool for epidemiology, health
management & clinical purposes to classify diseases and other health problems recorded on many types
of health records, including death certificates. ICD 10 codes are also used by medical billers & payers
for reimbursement purposes.

31. Several codes recognize wireless exposure, which falls under non-ionizing radiation or
radiofrequency. For example W 90.0 Exposure to radiofrequency is a ICD-10. ICD-10-CM Code
W90.8XXS is for "Exposure to other non-ionizing radiation, sequela" [Note: sequela = late effect
beyond initial treatment or acute period, a residual effect from injuries, present early, or even months or
years later].

32. The World Health Organization's International Statistical Classification of Diseases and
Related Health Problems 10th Revision (ICD-10)-2015-WHO recognizes “Exposure to Unspecified
effects of radiation, including Radiation Sickness”, and exposure to “radio frequency radiation” as an
external cause of severe injury that can end in death.

33. Medical organizations are pushing to limit exposures. In the United States, the American
Academy of Environmental Medicine (AAEM) recognizes EMS in a policy statement online and
recommends reduction and controls of artificial electromagnetic signals "for the protection of society.”
s Case 2:20-cv-11431-AJT-RSW ECF No.1 filed 06/02/20 PagelID.5 Page 5of6

34. | A Federal Court ruling on August 9th, 2019 stating a National Environmental Protection Act
(NEPA) required review to determine impacts on the human environment is allowable, to account for
and minimize environmental damage and climate change caused by detrimental human actions; given
the rapidly accelerating detrimental climate change taking place as a result of hastily made human
choices that place corporate profit over long-term environmental sustainability.

35. Defendant threatens the environment by microwaving it, as a side effect of its product.

36. The Michigan Environmental Protection Act (MEPA), Part 17 of NREPA, MCL
324.1701-.1706, authorizes courts to prevent conduct that harms the environment based on evidence
presented in litigation. Under MEPA, private parties may protect the environment in much the same

way as they have historically protected property and contract rights. The statute modifies the traditional
view that only public agencies protect the environment. Unlike most of the statutes discussed, MEPA
does not regulate through an administrative command-and-control scheme, but rather prohibits
agencies from authorizing conduct that harms the air, water, or other natural resources, or the public
trust in these resources.

37. | MEPA authorizes any person to bring an action "for the protection of the air, water, and other
natural resources and the public trust in these resources from pollution, impairment, or destruction."
MCL 324.1701(1) .

38. | MEPA authorizes courts to grant declaratory or equitable relief, to impose conditions on the
defendant to protect the environment, or to remand a case to appropriate administrative proceedings.
~ MCL 324.1704.

39. - MEPA prohibits administrative agency authorization of conduct that may pollute, impair, or
destroy the environment if there is a feasible and prudent alternative. MCL 324.1705(2).

40. Defendant is legally required to function within appropriate corporate boundaries. Ignoring
federal and state rules and regulations is reason to revoke Defendants business license and dissolve the
corporation.

Plaintiff does not demand a jury.

RELIEF REQUESTED
Wherefore, Plaintiff requests this court grant the following relief:

(a) order Defendant to comply with Public Trust, Title II of the Americans with Disabilities Act,
NEPA, and MEPA or revoke Defendants business license and dissolve the corporation.

(b) any other relief this court deems just and equitable.

won /s/ Jennifer Mergos Y [! Y] 26020 Date

153 W Willow C)
Perry Mi 48872
517-512-8439
jmergos@hotmail.com

 
 

b = =e

Case 2:20-cv-11431-AJT-RSW ECF No.1 filed 06/02/20 PagelD.6 Page 6 of 6

 

GRAND RAPIDS MI 49503-2300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESS FIRMLY TO SEAL USPS TRACKING®NUMBER
TES 9505 5108 6417 0105 0324 84
VICE. pte esis
FROM: ‘ oe |
[S3 w. vos

few essay

TO:

To schedule free US Ndvict Cow }
adage ay, 9 Ldeal bide
. (10 Michise. sb Ao

G&G tod Papitb> WI

4Y4S0%
/2x91/2 USPS.COM/PICKUP i,

 

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 2018; All rights reserved.

 

i

n weight is 70 Ibs. For international shipments, the maximum weight is 4 Ibs.

= EEE
